DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 13, & 20. More specifically, the prior art of record does not specifically teach or suggest determining a first set of query rules for first data received from a first data provider; determining a second set of query rules for second data received from a second data provider; receiving a query from a requesting entity; determining the query involves at least one query function that accesses a subset of the first data; generating compliance data by determining whether the query complies with the first set of query rules the first set of query rules based on determining the query indicates at least one query function that accesses the subset of the first data; when the compliance data indicates the query complies with the first set of query rules: determining a query result for the query, wherein the query result is determined based on execution of the query against a database system that stores the first data; and transmitting the query result to the requesting entity; when the compliance data indicates the query does not comply with the first set of query rules: foregoing transmission of the query result to the requesting entity; determining whether the query involves at least one query function that accesses a subset of the second data; when the query is determined to involve at least one query 
Dependent claims 2-12 & 14-19, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        June 7, 2021